Appeal (1) from a judgment of the County Court of Albany County (Breslin, J.), rendered September 5, 2007, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the first degree, and (2) from an order of said court, entered November 21, 2008, which denied defendant’s motion for resentencing pursuant to the Drug Law Reform Act of 2005.
In satisfaction of a six-count indictment, defendant pleaded guilty to attempted criminal possession of a controlled substance in the first degree and he waived his right to appeal. He was sentenced, in accordance with the plea agreement, to seven years in prison, to be followed by five years of postrelease supervision. Thereafter, he made a motion to be resentenced under the Drug Law Reform Act of 2005 (L 2005, ch 643, § 1). County Court denied the motion, finding that defendant was ineligible for resentencing. Defendant appeals from the judgment of conviction as well as from the order denying his motion.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment and order are affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Peters, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment and order are affirmed, and application to be relieved of assignment granted.